                        Case 18-11092-BLS            Doc 797       Filed 11/20/18       Page 1 of 15



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         RMH FRANCHISE HOLDINGS, INC., et al.,1                        Case No. 18-11092 (BLS)

                                  Debtors.                             (Jointly Administered)

                                                                       Hearing Date: December 3, 2018 at 10:00 a.m. (ET)
                                                                       Objection Deadline: November 30, 2018 at 4:00 p.m. (ET)



                   DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING
                  THE DEBTORS TO ASSUME CERTAIN UNEXPIRED LEASES OF NON-
                 RESIDENTIAL REAL PROPERTY PURSUANT TO SECTION 365 OF THE
              BANKRUPTCY CODE; (II) APPROVE CONSENSUAL ASSUMPTION DEADLINE
             EXTENSIONS; AND (III) FIXING OF CURE AMOUNTS WITH RESPECT THERETO

                       PARTIES TO UNEXPIRED LEASES OF NON-RESIDENTIAL
                   REAL PROPERTY WHICH RECEIVE THIS MOTION SHOULD LOCATE
                  THEIR RESPECTIVE NAMES, LEASES, AND CURE AMOUNTS (WHERE
                    APPLICABLE) ON EXHIBITS 1, 2 AND 3 TO THE PROPOSED ORDER

                          The above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) hereby file this motion (this “Motion”) for the entry of an order, substantially in the

         form attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 365 of title 11 of

         the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), (i) authorizing the

         Debtors to assume the unexpired leases of non-residential real property identified on Exhibits 1

         and 2 to the Proposed Order (including, without limitation, any and all amendments,

         modifications, side letters, memoranda of understanding, documents incorporated by reference,

         attachments and exhibits thereto, each, an “Assumed Lease,” and collectively, the “Assumed




         1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
         Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
         (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
         Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
01:23846546.10
                           Case 18-11092-BLS             Doc 797       Filed 11/20/18        Page 2 of 15



         Leases”),2 (ii) approving the Debtors’ entry into consensual extensions of the Assumption

         Deadline with the Counterparties to the Real Property Leases (each, as defined below) identified

         on Exhibit 3; and (iii) fixing the amounts, pursuant to section 365(b)(1) of the Bankruptcy Code,

         required to be paid by the Debtors to satisfy any monetary defaults arising under the Assumed

         Leases as the amounts identified for the Assumed Leases on Exhibits 1 and 2 to the Proposed

         Order (each, a “Cure Amount,” and collectively, the “Cure Amounts”). In support of this

         Motion, the Debtors respectfully represent as follows:

                                               PRELIMINARY STATEMENT3

                            1.       After months of legal disputes between the Debtors and their franchisor,

         Dine Brands Global, Inc. and its subsidiaries Applebee’s Restaurants LLC and Applebee’s

         Franchisor LLC (collectively “Applebee’s”), the Debtors and Applebee’s have now resolved

         their differences and entered into a settlement agreement (the “Settlement Agreement”) that will

         be incorporated into the Plan and which provides for Applebee’s to, among other things,

         (i) support the Plan4 or, in the event the Plan is not confirmed, (ii) support a sale of substantially

         all of the Debtors’ assets with the Debtors’ current plan sponsor serving as the stalking horse

         bidder. The Settlement Agreement additionally establishes a cure payment, sets the allowed

         amount of Applebee’s general unsecured claims, resolves Applebee’s objections to confirmation

         of the Plan, and resolves litigation issues by and among the parties including, but not limited to,

         litigation pertaining to purported termination of the franchise agreements and the Debtors’



         2
           The inclusion in or omission from this Motion or Exhibits 1, 2 or 3 to the Proposed Order of any lease or other
         real property interest is not intended nor shall be deemed to constitute an admission by the Debtors and their estates
         that such interest is or is not an unexpired lease under applicable nonbankruptcy law.
         3
             Capitalized terms used in the Preliminary Statement shall have the meanings ascribed to them in the Motion.
         4
          The confirmation hearing with respect to Debtors’ chapter 11 plan is currently scheduled to commence on
         November 27, 2018.
01:23846546.10
                                                                   2
                      Case 18-11092-BLS          Doc 797      Filed 11/20/18    Page 3 of 15



         counter-claims. Simply put, the Settlement Agreement paves the way for the Debtors’ exit from

         these chapter 11 cases.

                        2.      While the Debtors are optimistic they will achieve plan confirmation on or

         before December 4, 2018, the current Assumption Deadline (as defined below), there can be no

         guarantee at this point as Plan negotiations and discussions, and objections, are still being

         discussed, including with regards to implementing the Settlement Agreement. To preserve

         essential assets of the Debtors’ estates, the Debtors, by this Motion, seek the entry of an order

         approving either the (i) assumption of certain of their non-residential real property leases or

         (ii) consensual extensions of the time to assume or reject certain non-residential leases to avoid a

         forfeiture of such leases through automatic rejection under section 364(d)(4) of the Bankruptcy

         Code.

                                         JURISDICTION AND VENUE

                        3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”).

         This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and pursuant to Rule 9013-1(f) of

         the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

         the District of Delaware, the Debtors consent to the entry of a final order by the Court in

         connection with this Motion to the extent that it is later determined that the Court, absent the

         consent of the parties, cannot enter final orders or judgments in connection herewith consistent

         with Article III of the United States Constitution. Venue is proper in this Court pursuant to 28

         U.S.C. §§ 1408 and 1409.




01:23846546.10
                                                          3
                           Case 18-11092-BLS             Doc 797        Filed 11/20/18        Page 4 of 15



                            4.       The statutory and legal predicates for the relief sought herein are sections

         105 and 365 of the Bankruptcy Code and Rules 6004 and 6006 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                             Background

         A.        General Background

                            5.       On May 8, 2018 (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate

         their businesses and manage their properties as debtors in possession pursuant to sections

         1107(a) and 1108 of the Bankruptcy Code. An official committee of unsecured creditors (the

         “Committee”) was appointed on May 24, 2018. No request has been made for the appointment

         of a trustee or an examiner.

                            6.       On October 15, 2018, the Court entered the Order (I) Approving

         Disclosure Statement, (II) Fixing Voting Record Date, (III) Scheduling Plan Confirmation

         Hearing and Approving the Form and Manner of Related Notice and Objection Procedures,

         (IV) Approving Solicitation Packages and Procedures and Deadlines for Soliciting, Receiving

         and Tabulating Votes on the Plan, and (V) Approving the Forms of Ballot and Notice to Non-

         Voting Plan Classes [Docket No. 648] (the “Solicitation Order”). Among other things, the

         Solicitation Order approves certain procedures for the Debtors to solicit votes on the First

         Amended Joint Chapter 11 Plan of Reorganization of RMH Franchise Holdings, Inc. and Its

         Affiliated Debtors attached to the Disclosure Statement (as defined in the Solicitation Order) as

         Exhibit 2 thereto (including all exhibits thereto and as amended, modified or supplemented from

         time to time, the “Plan”).5              Pursuant to the Solicitation Order, the hearing to consider

         confirmation of the Plan (the “Confirmation Hearing”) was scheduled for November 19, 2018.
         5
             Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.
01:23846546.10
                                                                    4
                      Case 18-11092-BLS          Doc 797      Filed 11/20/18    Page 5 of 15



         On November 8, 2018, the Debtors filed a notice adjourning the Confirmation Hearing to

         November 27, 2018 at 9:00 a.m. (ET).

                        7.      On October 29, 2018, the Debtors filed the Notice of (I) Possible

         Assumption of Executory Contracts and Unexpired Leases, (II) Fixing of Cure Amounts and

         (III) Deadline to Object Thereto [Docket No. 689] (the “First Cure Schedule Notice”), and

         included the Assumed Leases on the Cure Schedule attached thereto. On November 14, 2018,

         the Debtors filed the Supplemental Notice of (I) Possible Assumption of Executory Contracts and

         Unexpired Leases, (II) Fixing of Cure Amounts and (III) Deadline to Object Thereto [Docket No.

         773] (the “Supplemental Cure Schedule Notice, and together with the First Cure Schedule

         Notice, the “Cure Schedule Notice”).

                        8.      Additional information regarding the Debtors’ businesses, capital

         structure, and the circumstances leading to the filing of these chapter 11 cases is set forth in the

         Declaration of Mitchell S. Blocher in Support of Debtors’ Chapter 11 Petitions and Requests for

         First Day Relief [Docket No. 24].

         B.      Facts Specific to the Relief Requested

                        9.      Pursuant to section 365(d)(4)(A) of the Bankruptcy Code, an unexpired

         lease of non-residential real property under which a debtor is a lessee will be deemed rejected if

         such lease is not assumed or rejected by the debtor within the earlier of: (i) 120 days after the

         petition date; and (ii) the date of the entry of an order confirming a plan. Section 365(d)(4)(B) of

         the Bankruptcy Code, however, provides that the bankruptcy court may extend the 120-day

         period by an additional 90 days for cause upon a motion of a debtor. Additionally, pursuant to

         section 365(d)(4)(B)(ii) of the Bankruptcy Code, the Debtors may negotiate with a Counterparty




01:23846546.10
                                                          5
                        Case 18-11092-BLS             Doc 797        Filed 11/20/18       Page 6 of 15



         (as defined below) for a consensual extension of the Assumption Deadline as it pertains to the

         relevant Real Property Lease.

                          10.      The initial 120-day deadline in these chapter 11 cases for the Debtors to

         assume or reject unexpired leases of non-residential real property under which one of the Debtors

         is a lessee was September 5, 2018. On July 30, 2018, in accordance with section 365(d)(4)(B) of

         the Bankruptcy Code, the Court entered an order [Docket No. 397] (the “Extension Order”)

         extending this deadline through and including December 4, 2018 (the “Assumption Deadline”).6

         However, as noted above, the Confirmation Hearing is currently scheduled for November 27,

         2018 (the “Confirmation Hearing Date”). Thus, as a result of the Confirmation Hearing Date

         and the provisions of section 365(d)(4)(A) of the Bankruptcy Code (i.e., that an unexpired lease

         of non-residential real property under which one of the Debtors is a lessee will be deemed

         rejected if such lease is not assumed or rejected within the earlier of the Assumption Deadline or

         the date of confirmation of the Plan), to the extent the Court confirms the Plan at the

         Confirmation Hearing, for the reasons set forth herein, it is critical that the relief requested herein

         be granted contemporaneously therewith.

                          11.      The Debtors are currently lessees under approximately 140 non-residential

         real property leases (collectively, the “Real Property Leases”).7 Since the Court’s entry of the

         Extension Order, the Debtors, with the assistance of their professional advisors, have

         strategically reviewed the Real Property Leases in connection with their efforts to determine

         whether to assume or reject such leases and to preserve and maximize the value of their estates

         6
            The Debtors have negotiated consensual extensions of the Assumption Deadline for each of the leases included
         on Exhibit 3, which shall be extended through and including the applicable extended Assumption Deadline listed on
         Exhibit 3 (the “Extended Assumption Deadline”).
         7
            To the extent that the Debtors, subsequent to the filing of this Motion, obtain the prior written consent of
         additional lessors under an Assumed Lease for a further extension of the Debtors’ deadline under section 365(d)(4)
         of the Bankruptcy Code to assume or reject such lease, the Debtors reserve the right to seek approval of such
         extension through the Proposed Order.
01:23846546.10
                                                                 6
                         Case 18-11092-BLS               Doc 797        Filed 11/20/18         Page 7 of 15



         through the prosecution of these chapter 11 cases. After completing this process, the Debtors

         have determined that, in an exercise of their sound business judgment, the assumption of the

         Assumed Leases is in the best interests of the Debtors and their estates. Pursuant to these efforts,

         the Debtors have negotiated and executed a number of lease modifications. Furthermore, the

         Assumed Leases included on Exhibit 2 will only be assumed to the extent the Debtors enter into

         an acceptable lease modification and the Cure Amount is $0.00.

                           12.      In light of the December 4, 2018 Assumption Deadline, and because, as

         provided for in Section 6.05 of the Plan, the Debtors’ assumption of any executory contracts and

         unexpired leases, pursuant to the Plan and the Cure Schedule, will not be effective until the

         Effective Date of the Plan (which could occur after December 4, 2018), the Debtors are seeking

         to assume the Assumed Leases. Unless otherwise set forth on Exhibits 1 or 2 to the Proposed

         Order, the Cure Amounts are the same as those set forth in the Cure Schedule Notice.

                           13.      The Assumed Leases are critical to the Debtors’ business operations, an

         integral part of the reorganization proposed through the Plan, and include approximately two (2)

         corporate offices and 134 restaurant leases that the Debtors, after an extensive and thorough

         analysis, intend to operate following confirmation of the Plan (subject, in the case of Assumed

         Leases listed on Exhibit 2, to the execution of an acceptable lease modification) and, in the event

         a plan is not confirmed, during the period that such restaurants are marketed for sale as a going

         concern pursuant to section 363 of the Bankruptcy Code. It is therefore necessary, prudent and

         in the best interests of the Debtors and their estates to assume the Assumed Leases.8

                           14.      Since the filing of the Plan and the Cure Schedule Notice, the Debtors

         have successfully negotiated and executed the Settlement Agreement with (i) Applebee’s and

         8
           The Debtors presently intend to reject the active restaurant leases not included in either Exhibit 1, 2 or 3 and will
         be filing a motion seeking such relief.
01:23846546.10
                                                                    7
                       Case 18-11092-BLS         Doc 797      Filed 11/20/18   Page 8 of 15



         (ii) ACON Equity Partners III, L.P., ACON Franchise Holdings, LLC and any of their affiliated

         entities (existing or to be created) and individuals (collectively, “ACON,” and with Applebee’s

         and the Debtors, the “Parties”). The Settlement Agreement will be incorporated into the Plan

         and establishes a cure payment, fixes Applebee’s unsecured claims, resolves all plan objections,

         and resolves litigation issues by and among the Parties, including litigation surrounding

         purported termination and the Debtors’ counter-claims.. The Settlement Agreement provides the

         Parties with a consensual path forward to confirm the Plan, as modified, and allows the Debtors

         to continue operating their restaurants on a go-forward basis.

                                                  Relief Requested

                        15.     By this Motion, the Debtors request the Court enter the Proposed Order,

         (i) authorizing the Debtors to assume the Assumed Leases, (ii) approving consensual extensions

         of certain Assumption Deadlines, and (iii) fixing the Cure Amounts.

                                                   Basis For Relief

         A.      The Debtors’ Assumption of the Assumed Leases Represents
                 a Sound Exercise of the Debtors’ Business Judgment

                        16.     Section 365(a) of the Bankruptcy Code permits a debtor-in-possession,

         “subject to the court’s approval, [to] assume or reject any executory contract or unexpired lease

         of the debtor.” 11 U.S.C. § 365(a). By enacting section 365(a) of the Bankruptcy Code,

         Congress intended to allow a debtor to assume those contracts that benefit the estate, and to

         reject those that are of no value to, or that are burdensome to, the estate. See, e.g., In re

         Whitcomb & Keller Mortgage Co., 715 F.2d 375, 379 (7th Cir. 1983); In re Sandman Assocs.,

         L.L.C., 251 B.R. 473, 480 (W.D. Va. 2000) (“The authority granted by section 365 allows the

         trustee or debtor in possession to pick and choose among contracts, assuming those that are

         favorable and rejecting those that are not.”).

01:23846546.10
                                                          8
                      Case 18-11092-BLS          Doc 797      Filed 11/20/18     Page 9 of 15



                        17.     It is well established in the Third Circuit, as well as in other jurisdictions,

         that decisions to assume or reject executory contracts or unexpired leases are matters within the

         “business judgment” of the debtor. Sharon Steel Corp. v. Nat’l Fuel Gas Dist. Corp., 872 F.2d

         36, 40 (3d Cir. 1989); NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); In re Federal

         Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003) (“The business judgment test dictates that

         a court should approve a debtor’s decision to reject a contract unless that decision is the product

         of bad faith or gross abuse of discretion.”); In re Orion Pictures Corp., 4 F.3d 1095, 1099 (2d Cir.

         1993), cert. dismissed, 511 U.S. 1026 (1994). Accordingly, courts approve the assumption of an

         unexpired lease unless evidence is presented that the debtor’s decision to assume or reject “was

         so manifestly unreasonable that it could not be based on sound business judgment, but only on

         bad faith, or whim or caprice.” In re Richmond Metal Finishers, Inc., 756 F.2d 1043, 1047 (4th

         Cir. 1985), cert. denied, 475 U.S. 1057 (1986). Indeed, to impose more exacting scrutiny would

         slow a debtor’s reorganization, thereby increasing its cost and undermining the “Bankruptcy

         Code’s provisions for private control” of the estate’s administration. Richmond Leasing Co. v.

         Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1986).

                        18.     The Debtors’ decision to assume the Assumed Leases is supported by their

         sound business judgment. Based on their review of the Assumed Leases, the Debtors have

         determined that the Assumed Leases are necessary to their business operations and are beneficial

         to their reorganization efforts. The Debtors’ entry into the Settlement Agreement provides the

         Debtors with a consensual path towards a reorganization supported by Applebee’s and ACON,

         allowing the Debtors to operate their business at the locations subject to the Assumed Leases

         moving forward.




01:23846546.10
                                                          9
                      Case 18-11092-BLS        Doc 797       Filed 11/20/18   Page 10 of 15



                        19.    The Debtors have determined that the Assumed Leases on Exhibit 2

         require an acceptable lease modification. Absent an acceptable lease modification, those leases

         will not be assumed by the Debtors. The Debtors, through Hilco, attempted to obtain consensual

         extensions of the deadline under section 365(d)(4) of the Bankruptcy Code for such leases, but

         were unsuccessful. Given the Confirmation Hearing Date of November 27, 2018, if the Debtors

         are denied the ability to assume the Assumed Leases at this time, the leases will be deemed

         rejected by operation of section 365(d)(4) of the Bankruptcy Code.

                        20.    Rejection of the Assumed Leases would be detrimental to the Debtors’

         business operations and their reorganization efforts. The Assumed Leases are integral to the

         Debtors’ operation of their franchise restaurant locations. As a result, the Assumed Leases are

         critical to the Debtors’ business operations and their successful emergence from these chapter 11

         cases. Particularly in light of the Settlement Agreement, rejection of the Assumed Leases under

         these circumstances would jeopardize the Debtors’ business operations and their chapter 11

         reorganization efforts, to the detriment of the Debtors, their estates and creditors. On the other

         hand, by assuming the Assumed Leases, the Debtors are able to maintain these critical real

         property leases, which are on terms that are beneficial to the Debtors and their estates. Further,

         the Debtors will be able to avoid the significant costs necessarily associated with, among other

         things, operating the Debtors’ business and preserving and maximizing the value of the Debtors’

         estates without the benefit of continued access to the real property that is the subject of the

         Assumed Leases, i.e., the Debtors’ restaurant locations.

         B.      The Cure Amounts Comply With the Requirements
                 of Section 365(b)(1) of the Bankruptcy Code

                        21.    Pursuant to section 365(b)(1) of the Bankruptcy Code, the debtor may not

         assume an executory contract or unexpired lease unless, at the time of assumption, the debtor

01:23846546.10
                                                        10
                      Case 18-11092-BLS         Doc 797        Filed 11/20/18   Page 11 of 15



         (1) cures or provides adequate assurance that it will promptly cure any defaults under such

         contract or lease; and (2) compensates or provides adequate assurance of prompt future

         compensation for actual pecuniary losses resulting from such defaults.              See 11 U.S.C.

         § 365(b)(1)(A)-(B). See also Cinicola v. Scharffenberger, 248 F.3d 110, 119 (3d Cir. 2001)

         (holding that 365(b) requires prompt cure of any default under an unexpired lease before the

         debtor can assume such lease); L.R.S.C. Co. v. Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs.,

         Inc.), 209 F.3d 291, 298 (3d Cir. 2000) (requiring a debtor-in-possession to cure defaults under

         lease agreement before assumption).

                        22.     The Debtors believe that, under the requirements of section 365(b)(1) of

         the Bankruptcy Code, the Cure Amounts are appropriate in connection with their proposed

         assumption of the Assumed Leases, and the Cure Amounts are the same amounts that are

         provided for on the Cure Schedule recently filed with the Cure Schedule Notice, except as

         otherwise listed herein. The Cure Amounts represent the amounts, if any, owed under the

         Assumed Leases to the counterparties to such leases (each, a “Counterparty,” and collectively,

         the “Counterparties”) as of the filing of this Motion, as the Debtors, consistent with section

         365(d)(3) of the Bankruptcy Code, have substantially performed their undisputed post-petition

         obligations under the Assumed Leases.

                        23.     If a Counterparty objects (a “Cure Objection”) to the Cure Amount for its

         Assumed Lease, the Debtors propose that the Counterparty shall file and serve an objection to this

         Motion, in writing, setting forth with specificity any and all cure obligations that the Counterparty

         asserts must be cured or satisfied in respect of the Assumed Lease, together with all documentation

         supporting such Cure Objection. For the convenience of the Counterparties and the Court, to the




01:23846546.10
                                                          11
                      Case 18-11092-BLS         Doc 797      Filed 11/20/18   Page 12 of 15



         extent that a Counterparty has filed an objection to the Cure Schedule Notice, the Debtors will

         consider that an objection to this Motion.

                        24.    Also, the Debtors request that in the event that no Cure Objection is timely

         filed with respect to an Assumed Lease, the Counterparty shall be deemed to have consented to

         the Cure Amount and shall be forever enjoined and barred from seeking any additional

         amount(s) on account of the Debtors’ cure obligations under section 365 of the Bankruptcy Code

         or otherwise from the Debtors, their estates or the Reorganized Debtors (as defined in the Plan).

         In addition, if no timely Cure Objection is filed with respect to an Assumed Lease, upon entry of

         the Proposed Order, the Debtors shall enjoy all of the rights and benefits under the Assumed

         Lease without the necessity of obtaining any party’s written consent to the Debtors’ assumption

         of such Assumed Lease, and such Counterparty shall be deemed to have waived any right to

         object, consent, condition or otherwise restrict the Debtors’ assumption of the Assumed Lease.

         C.      The Debtors Have Provided Adequate Assurance
                 of Future Performance Under the Assumed Leases

                        25.    Under section 365(b)(1) of the Bankruptcy Code, if there has been a

         default in an unexpired lease, a debtor may not assume such unexpired lease unless, at the time

         of assumption, the debtor provides adequate assurance of future performance under such lease.

         See 11 U.S.C. § 365(b)(1)(C).

                        26.    The Debtors submit that, to the extent necessary, they have provided

         ample assurance of their future performance under the Assumed Leases, as the Debtors have

         substantially performed their undisputed post-petition obligations under the Assumed Leases

         since the Petition Date. As demonstrated by the financial projections filed with the Plan, the

         Debtors have sufficient liquidity to meet these obligations. Alternatively, if the Debtors are

         forced to pursue a sale process, the Assumed Leases will be critical. Additionally, the Settlement

01:23846546.10
                                                        12
                      Case 18-11092-BLS         Doc 797       Filed 11/20/18   Page 13 of 15



         Agreement provides both the Debtors and the Counterparties assurance that there will be no

         impediment to the Debtors’ operation of their business at each of the premises subject to the

         Assumed Leases. As a result, in assuming the Assumed Leases, the Debtors have determined

         that the Assumed Leases are necessary to their business operations and beneficial to their

         reorganization efforts and/or successful emergence from chapter 11 protection. Accordingly, the

         Debtors’ continued performance under the Assumed Leases, including those listed on Exhibit 2,

         subject to necessary lease modifications, is necessarily contemplated in the Debtors’ business

         plan moving forward.

                        27.     In light of the foregoing, the Debtors submit that, to the extent necessary,

         more than sufficient evidence exists to demonstrate that the Counterparties are adequately

         assured of the Debtors’ future performance under the Assumed Leases.

         D.      The Extended Assumption Deadlines Were
                 Consensually Entered Into With the Counterparties

                        28.     Pursuant to section 365(d)(4) of the Bankruptcy Code, the debtor must

         assume leases prior to the earlier of (i) 120 days after the filing of the petitions for relief and

         (ii) entry of an order confirming a chapter 11 plan. This deadline may only be extended,

         pursuant to section 365(d)(4)(B) of the Bankruptcy Code, (i) for 90 days upon a showing of

         cause or (ii) thereafter, only upon prior written consent of the relevant landlord counterparty.

         The Debtors extended the initial assumption deadline until December 4, 2018. The Debtors have

         obtained the prior written consent of each of the Counterparties to the leases included on Exhibit

         3 to extend the Assumption Deadline through and including the relevant Extended Assumption

         Deadline. Extending the Assumption Deadline, as provided for herein, is in the best interests of

         the Debtors, their estates, and their creditors, as it will allow the Debtors to continue reviewing



01:23846546.10
                                                         13
                      Case 18-11092-BLS          Doc 797        Filed 11/20/18   Page 14 of 15



         their options and potentially negotiating lease modifications, without prejudice to the

         Counterparties who have consented to such relief.

         E.      To the Extent Applicable to the Proposed Order,
                 Relief from the 14-Day Stay Is Appropriate

                        29.     Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use,

         sale, or lease of property other than cash collateral is stayed until the expiration of 14 days after

         entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

                        30.     To the extent applicable to the Proposed Order, the Debtors submit that

         there is sufficient justification here for a waiver of the 14-day stay, as it will allow the Debtors to

         assume the Assumed Leases in a timely and efficient manner and, more importantly, ensure that

         the Debtors are able to do so in accordance with the applicable deadline under section 365(d)(4)

         of the Bankruptcy Code.       Therefore, to the extent applicable, the 14-day stay set forth in

         Bankruptcy Rule 6004(h) should be waived. Such a waiver will benefit the Debtors, their estates

         and creditors, and no party in interest, including the Counterparties, will be prejudiced thereby.

                                                Reservation of Rights

                        31.     The inclusion of an Assumed Lease or the fixing of a Cure Amount herein

         is without prejudice to the rights of the Debtors and their estates to modify the Debtors’ election

         to assume such Assumed Lease or to modify such Cure Amount prior to the entry of the

         Proposed Order, and inclusion of an Assumed Lease in this Motion or on Exhibit 1 or 2 is not a

         final determination that such Assumed Lease will, in fact, be assumed.

                                                        Notice

                        32.     Notice of this Motion has been provided to: (i) the Office of the United

         States Trustee for the District of Delaware; (ii) counsel for Bank of America, N.A., as

         Administrative Agent and Letter of Creditor Issuer; (iii) counsel to the Committee; (iv) the

01:23846546.10
                                                           14
                      Case 18-11092-BLS          Doc 797       Filed 11/20/18    Page 15 of 15



         Counterparties and their counsel, if known; and (v) all parties that, as of the filing of this Motion,

         have requested notice in these chapter 11 cases pursuant to Bankruptcy Rule 2002. In light of

         the nature of the relief requested herein, the Debtors submit that no other or further notice is

         necessary.

                                                     Conclusion

                        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

         the Court enter the Proposed Order, (i) authorizing the Debtors to assume the Assumed Leases,

         (ii) approving the consensual extensions of the Assumption Deadline for those leases included on

         Exhibit 3, (iii) fixing the Cure Amounts, and (iv) granting such other and further relief to the

         Debtors as is just and proper.

         Dated:   November 20, 2018              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                                 /s/ M. Blake Cleary
                                                 M. Blake Cleary (No. 3614)
                                                 Matthew B. Lunn (No. 4119)
                                                 Kenneth J. Enos (No. 4544)
                                                 Robert F. Poppiti, Jr. (No. 5052)
                                                 Jordan E. Sazant (No. 6515)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:     (302) 571-6600
                                                 Facsimile:     (302) 571-1256

                                                 Counsel for the Debtors and Debtors in Possession




01:23846546.10
                                                          15
